Case 1:19-cv-10178-GBD Document 23 Filed 05/18/20 Page 1 of 1
LAW OFFICE OF

JUSTIN A. ZELLER. p.c.

JUSTIN A. ZELLER
JAZELLER@ZELLERLEGAL.COM TELEPHONE: 212.229.2249

JOHN M. GURRIERI FACSIMILE: 212.229.2246
JMGURRIERI@ZELLERLEGAL.COM a

OE
pRB: Sees |

%
£

 

sos CONT SAR 2 2 DOA AI APPRISED ROTC
P
A

fide de Ben PA9Q |

   

May 12, 2020

Drug LE Yoke
Hon. George B. Daniels, United States District Judge —_——

United States District Court for the Southern District of New York Kporery Daniels, U.S.D.J.
Daniel Patrick Moynihan United States Courthouse

 

Dated: te 2g nan
Re: Rojas-Maravilla v. Grand Central Star Cafe, Inc., 19 CV 10178 (GBD) omens

 

Dear Judge Daniels:

This firm represents the plaintiff in the above-referenced matter. The parties have settled
this matter and have finalized the form of the agreement. The parties have been delayed in
executing the agreement due to the restraints of operating remotely. The plaintiff, with defendants’
consent, moves nunc pro tunc to extend the time to file the motion for approval from April 2, 2020,
until June 15, 2020. The plaintiff apologizes for the lateness of this motion; the plaintiff's firm made
an error and failed to properly calendar the deadline.

I thank the Court for its time and consideration.
Respectfully submitted,

John M. Gurrieri

 

277 BROADWAY, SUITE 408, NEW YORK, N.Y. 10007-2036

 
